Citation Nr: 0534986	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  93-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


VACATUR

In October 1997, VA received notification from the veteran 
that a withdrawal of the appeal the issue of entitlement to 
service connection for a kidney disorder was requested.

On September 29, 2005, the Board remanded the veteran's 
appeal regarding the issue of entitlement to service 
connection for a kidney disorder and entered a final decision 
on other issues that are not the subject of this vacatur.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).

The veteran has withdrawn the appeal of the issue of 
entitlement to service connection for a kidney disorder; 
therefore, there remain no allegations of errors of fact or 
law for appellate consideration regarding that issue.  
Therefore, at the time of the September 29, 2005 decision, 
the Board did not have jurisdiction to review the appeal of 
the issue of entitlement to service connection for a kidney 
disorder.  Because the September 29, 2005 remand of this 
matter was not a final decision, the veteran could not file a 
notice of appeal regarding that issue with the U.S. Court of 
Appeals for Veterans Claims.

Accordingly, the Board will vacate that part of the September 
29, 2005 Board decision that remanded the issue of 
entitlement to service connection for a kidney disorder and 
issue the decision that follows in its place.




ORDER

That part of the September 29, 2005 Board decision in the 
above-captioned appeal that remanded the issue of entitlement 
to service connection for a kidney disorder is vacated.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


